DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al (pub # 20160004322) in view of Oda et al (pub # 20150367729) and further in view of Yajima et al (pub # 20150169205).  

Consider claim 1. Takada et al teaches  An electronic apparatus comprising: 
a sensor configured to detect a gesture made without contacting the electronic apparatus; (paragraphs 0032, 0033, and Fig. 2, sensing unit 103).
and a controller configured to, when the gesture made without contacting the electronic apparatus is detected, locate a position of a driver based on a direction of a first detected gesture and change the display screen to display the first screen to the position of the driver than the second screen.  (paragraphs 0045, 0046 and Figs. 4 and 5, Navi icon on display unit 112 is moved to a side of the display where the driver’s hand is detected). 
Takada et al does not specifically disclose while a first screen and a second screen are displayed in a display screen of a display.  However Oda et al discloses in at least Fig. 5  and paragraph 0038 an input screen for a vehicle comprising right region 40 (first 
Neither Takada et al nor Oda et al teach or disclose that the first screen has a predetermined high priority and the second screen has a predetermined low priority as required by the amended claim language.  However Yajima et al in at least paragraphs 0070, 0102, and 0103 as well as figures 6 and 7 discloses a system and method of positioning windows (screens) on a display.  When a window to be newly displayed is received the system first determines a priority of the new window with an already existing window occupying a region on the display.  If the priority of the new window is higher than the already displayed window then the new window replaces the already existing window. If the priority of the new window is lower than the already displayed window then no replacement is performed.  Therefore it would have been obvious to one of ordinary skill in the art to combine the method of positioning windows on a display in order of priority as disclosed by Yajima et al with the system and method of Takada et al in view of Oda et al so as to to provide a display control apparatus and a display control system which appropriately control the position where a moving target window is placed after the window moves, without requiring the user to indicate the display position on the moving destination display during movement of the window between the displays (Yajima et al paragraph 0007).

Consider claim 2. Takada et al further teaches The electronic apparatus according to claim 1, wherein the controller is configured to display the first screen with a high priority at a position near the driver and the second screen with a low priority at a position farther from the driver than the first screen.  (See at least Fig. 5 where the NAVI icon is on a side of the display closest to the driver’s hand, thus a high priority near the driver).

Consider claim 7. Takada et al further teaches The electronic apparatus according to claim 1, wherein the electronic apparatus is an in-vehicle apparatus, (abstract).
and a position of a driver is a driver seat. (paragraph 0043).

Consider claim 8. Takada et al further teaches A mobile body including the electronic apparatus according to claim 1.  (abstract, vehicle).

Consider claim 9. Takada et al further teaches A mobile body communicatively connected to the electronic apparatus according to claim 1. (abstract, vehicle).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al (pub # 20160004322) in view of Oda et al (pub # 20150367729) and further in view of Yajima et al (pub # 20150169205) as applied to claim 1 above, and further in view of Waeller et al (pub # 20100149072).

The electronic apparatus according to claim 1, wherein the controller is configured to increase a display screen area of the first screen positioned near the driver to be larger than a display screen area of the second screen located farther from the driver than the first screen.  However Waeller et al in at least paragraph 0012 discloses a display device for a vehicle wherein the operating objects for the driver are shown further to one side of the display and somewhat larger, whereas the operating objects for the front-seat passenger are shown further to his side and somewhat smaller.  Therefore it would have been obvious to one of ordinary skill in the art to combine the features of Waeller et al with the invention of Takada et al in view of Oda et al in order to provide an optimized viewing experience for the driver.


Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al (pub # 20160004322) in view of Iao (pub # 20130076615).

Consider claim 4. Takada et al teaches An electronic apparatus comprising: 
a sensor configured to detect a gesture made without contacting the electronic apparatus; (paragraphs 0032, 0033, and Fig. 2, sensing unit 103).
and a controller configured to, when a gesture made without contacting the electronic apparatus is detected while an icon is displayed in a display screen of a display, locate a position of a driver based on a direction of a first detected gesture and shift the icon group to a position near the driver.  (paragraphs 0045, 0046 and Figs. 4 and 5, Navi icon on display unit 112 is moved to a side of the display where the driver’s hand is detected). 
Takada et al does not specifically disclose an icon group including a plurality of icons. However Iao in at least the abstract and paragraph 0034 as well as Fig. 3A an interface apparatus for a motor vehicle wherein the interface comprises a plurality of icons 51-54.  Therefore it would have been obvious to one of ordinary skill in the art to modify the display of Takada et al to include a plurality of icons as disclosed by Iao in order to improve the system by giving the user a multitude of options to select from. 

Consider claim 5. Takada et al further teaches The electronic apparatus according to claim 4, wherein the controller is configured to translate the icon in a direction.  (Fig. 5 and paragraph 0046, NAVI icon is moves in the direction of the driver’s hand).

Consider claim 6. Takada et al further teaches The electronic apparatus according to claim 4, wherein the controller is configured to shift the icon to a position along a side of the display screen near the driver. (See at least Fig. 5).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624